DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS-REFERENCE TO RELATED APPLICATIONS 
2. 	This application is based upon and claims the benefit of priority from Japanese Patent Application No.2019-053157, filed on March 20, 2019; the entire contents of which are incorporated herein by reference.
EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Cancel claims 15-17
Remarks
4. 	This application is in condition for allowance except for the presence of claims 15-17 directed to Group ll’s invention which was non-elected without traverse. Accordingly, claims 15-17 been cancelled.                                                         

                                                                      Allowable Subject Matter
5.  	Claims 1-5, 7-11, 13, 14 allowed.
                                                                       Reasons for Allowance
6.	The following is an examiner's statement of reasons for allowance:
7. 	Regarding Claims 1-5, 7, the prior art failed to disclose or reasonably suggest a gate electrode positioned between the first contact and the second contact, provided on the first insulating film, and 

8. 	Regarding Claims 8-11, 13, 14, the prior art failed to disclose or reasonably suggest a gate electrode provided on the first insulating film and on a portion of the second insulating film; and a third insulating film having at least a lower portion provided inside the semiconductor portion, a lower surface of the third insulating film being positioned lower than a lower surface of the second insulating film.
Remarks:
The closest prior arts are Gammel et al., (US 2005/0156234), and Yudasaka, US 6,373,453 B1. However, none of the reference teaches or suggest the claimed invention, for instance “......a third insulating film having at least a lower portion provided inside the semiconductor portion, a lower surface of the third insulating film being positioned lower than a lower surface of the second insulating film, as recited in the claim.     
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899